Amos M. Mathews: -- continuation of the argument, first I want to go back to this matter of rates that has been talked about. I said at the recess that when the commission, when Congress wants to give unlimited discretion to an administrative body they use the term public convenience and necessity, but when they want to attach some condition such as appellants are seeking to attach to the Commission's authority here, then Congress uses specific limiting words. Now that was evident in the Natural Gas Act; the Natural Gas Act as it first was enacted was held by the Federal Power Commission to prevent railroads and coal and labor interest from objecting to the extension of natural gas lines. But as the legislative history shows, that we set out in our brief, Congress amended the act for the very purpose of permitting coal, labor and railroad interest to come before the Federal Power Commission and object to the extension of natural gas lines, and how did Congress bring that about? Congress brought that about by incorporating in the Natural Gas Act the language of 207 (a) of the Interstate Commerce Act, the very act we have under consideration here. And the same committee of Congress that brought about that result and intentionally so as the legislative history shows, I haven't time to read it here. The same committee -- the House Committee on Interstate Commerce, the same men within two months of that also approved the Freight Forwarder Act of 1942. And they provided in that act that the Commission could not deny authority to engage in business as a freight forwarder because another freight forwarder was rendering service in the area. That proved to allow entering into the freight forwarder business and make it too easy and it didn't protect freight forwarders already in the field. So in 1957 Congress amended that act by changing those conditions and providing that any one entered -- wishing to enter the business of a freight forwarder must prove consistency with a public interest except that a rail controlled freight forwarder -- the application of a rail controlled freight forwarder could not be denied on the ground that there was another freight forwarder operating in the area. I have gone over those very hastily. They are all set out in our brief, but they show very clearly that Congress knows exactly -- Congress didn't reach into a hat and draw out a collection of words and as it sometimes do throw it to this Court to determine what Congress meant. Congress says use this term, the term public convenience and necessity in these statutes and has used variance of that phrase over the past 37 years in such a way to demonstrate that the language of 207 (a) of the Interstate Commerce Act comprehends that the Interstate Commerce Commission has power to determine that public convenience and necessity does not require motor carrier service in an area where there is adequate railroad service despite the fact that there maybe no other motor carrier service serving the area. Now that is very clear in that course of legislative history and as I say I think that was made clear back in 1942 in the decision of this Court in Alton Railroad Company against United States. Now going to this matter of rates, it is -- it would seem perfectly clear that in a certificate proceeding where a motor carrier or any carrier for that matter files application for authority to institute new service that that cannot possibly be the occasion of determining questions of rates. There is adequate rate machinery provided in the Interstate Commerce Act. Just as a rough illustration let me show you what I mean. Supposing a motor carrier applies for a certificate for a new service between A and B, and the railroads come in and they show that they can furnish better service at cheaper rates between A and B than this motor carrier offers, is that to be an answer in a certificate case? The Acts of Congress that I've referred to make it very clear that public convenience and necessity comprehend service and that the rate factors are to be handled in other situations. Now getting down to this case, it seems to me there has been -- the rate argument has taken much wider scope than it should have, because there isn't a word to proof. The applicant here didn't even try to prove that he would give a better rate than the existing rail rate. He tried to prove that he would give better service, but the commission held that he would not and that finding has not been attacked in anyway, shape or form. One consideration here, this is certainly not a perishable commodity, granite monuments, and the evidence shows that the reason, the rail -- for complaints against slow rail service was that shippers waited as much as 99 days I think in one particular case to accumulate a carload, so as to take advantage of the rail carload rates. The only -- and the evidence is conclusive on this also. A few shippers testified that if, on cross examination, that if Schaffer, the applicant, charged a higher rate than the railroads, he wouldn't get their business. Now – so I – the -- if you just think over a certificate case, and an application for authority or see that it just would be impossible to try out all the questions of rates involved and as I say the conclusive answer I think here is that the applicant didn't even try to make a showing that he would give a better rate. There was nothing in here at all. A few shippers said they'd like to have better rates, but the applicant himself didn't make any such showing. Now, there has been a statement made that there is no evidence of the impact of granting this service upon the railroads. All of the traffic that is here in controversy upwards of 4 million pounds a year have granite from Vermont to the 16 Midwestern states is now moving by rail. Any of it that would taken by the result of granting of this application would be taken from the railroads. Now there again, that was considered a sufficient -- in the Alton Railroad case, there was no evidence as to the specific amount of traffic. There was only evidence of the railroads were serving all the points in question, and that was held in that case to give the railroads to require the economic status of the railroads to be given consideration. Now the commission considered the adequacy of the railroad service and nobody has attacked its findings in that respect. They considered the need of the shippers, found they were adequately being supplied by the railroad service, nobody has said the Commission's -- the evidence before the Commission doesn't support that finding. Of course the rate question sort of came in -- sort of through the back door you might say, simply a few shippers said gratuitously that they'd like better rates, but the applicant didn't respond to that by saying well sure you're going to have better rates. Thank You.
Earl Warren: Mr. Beardsley.
Peter T. Beardsley: One or two items if the Court please?
Earl Warren: Yes.
Peter T. Beardsley: Agreed that the question of rates came in here by the back door. The applicant didn't try to make a showing that he would quote lower rates for the simple reason that had he done so the Commission would have told him, the commissioner or the examiner on the objection that the rail (Inaudible) would have said rates are not relevant for a proceeding like this. By and large the question of rates came into the record because of rail counsel, on cross examination of the shipper witness brought out that they would like lower rates. Now there isn't a shipper in the country I contend, I talked to a few of them, that won't tell you no matter what form of transportation he uses, he thinks his rates are too high, and if all that remains to be done in cases of this kind is for rail counsel to innocently inquire of a supporting shipper in a motor case, do you think your rates are too high and if he is honest he will say yes they are, then they come back to the Commission and say these shippers are motivated by desire for lower rates, their goal is to dismiss the application and that is the gist of their argument no matter how they try to feather it up.
Felix Frankfurter: Do you think the rates are relevant to this inquiry?
Peter T. Beardsley: No, I really don't. I really don't think that rates as such are relevant except to the extent that the Commission has allowed this rate argument which crept in sideways into this case to deprive the shippers of a opportunity by utilization of this motor service proposed to be run to first get an improved service and second to get the benefit rate wise if you please of competition between the true forms of transportation within this so called zone of reason. Obviously if there is only rail service, the rail rates are going to be at the top of zone of reason.
Felix Frankfurter: Well if rates are irrelevant what were the considerations, the shipper's point of view of having this service unless the record discloses that the railroad are not -- transportation is taken care of it.
Peter T. Beardsley: Well, Mr. Justice Frankfurter I will simply refer you to the report of division five, where at the bottom of page 21 of the record and the top of page 22, there are laid out many complaints as to the existing rail service. Now the Commission on reconsideration didn't say that Commission-5 was wrong as to these findings. They simply said we find that rail service is adequate and (Inaudible) we deny the application.
Felix Frankfurter: Well suppose if it is a question of Division 5 of the whole Commission on those items of inadequacy, isn't that a question of fact on which unless it is taken out of the thin air, this Commission -- this Court is bound by the Commission.
Peter T. Beardsley: I would go so far to say that and that is precisely the reason why rail counsel is correct when he says we have not challenged the commission's findings of fact because we are implicit in their conclusions of law that the existence of adequate rail service bars a grant of motor carrier authority. And we say that no matter how adequate the existing rail service is, shippers are entitled, as this Court held in effect in the McLean case with respect to water transportation.
Felix Frankfurter: Do you have another form of transportation?
Peter T. Beardsley: Yes sir.
Felix Frankfurter: As a matter of law, if there is an adequate rail service, but a carrier comes in and says I am going to give the same service, everybody is satisfied – I'm not saying that this record --
Peter T. Beardsley: Let me say this Mr. Justice Frankfurter.
Felix Frankfurter: Therefore because it's a competing service they must grant them a certificate, is that your --
Peter T. Beardsley: No sir because if everybody is satisfied the carrier who comes in will not have any support to begin with.
Felix Frankfurter: Well, that's a question of facts but I am – Division 5 said there are inadequacies, the Commission overruled them, you say we can't reveal that and therefore we must take it on the assumption that Commission found there was adequacy. Now what is left is the legal proposition that a motor carrier came in and said I wanted to compete with adequate rail service, and you say, they must grant it because if the general interest of competition, is that it?
Peter T. Beardsley: Basically that's it, but I don't want to go so far as to say that they don't have to make a case. As I said earlier in the answer to Mr. Justice Harlan's question that I think what the commission may have done here is to confuse the element of proof in a given case with the requirements of Section 207. Now that's the only other thing I want to touch on.
Felix Frankfurter: But if you want to – if you – does that mean that -- if that means that the report of the Commission is so obscure that we can't tell the ground on which they were, if that's the issue you are tipping, I understand that too. But that's a very different thing from saying as I thought you indicated, and I can understand that too, I just want to know that although the Commission found as a non reviewable facts here were no inadequacy the rail service because it is a carrier and thereafter it competes with all the potentialities of competition, they must give them the certificate?
Peter T. Beardsley: If he proves a need for the service. And all we are saying is that the question of adequacy is not properly his burden as far as the other type of service is concerned. Now the other thing that I want to touch on here is the argument of rail counsel confined almost entirely to Section 207 and his contention that in effect the commission has been given absolute discretion to determine in any given case what is PC&N under Section 207? Well that argument entirely overlooks the provisions of the national transportation policy which govern – which are -- have to be taken into consideration in that determination under 207 as well as on the other factor as well as on the other part of the Interstate Commerce Act. And certainly to say that the Commission has been given on limited discretion in the face of language in the national transportation policy which says it shall positively preserve the inherited advantages of the motor transportation that just seem to me to be overlooking the obvious meaning of (Inaudible)
Felix Frankfurter: Well, if the Commission can contend -- unlimited discretion means non-reviewable, is that what you mean by unlimited?
Peter T. Beardsley: Well, I frankly don't know what they mean except I think they mean –-
Felix Frankfurter: Do they claim unlimited, where do they say it's a unlimited discretion?
Peter T. Beardsley: Well, I heard the phrase used in argument here and I assume it means that the Commission in effect has unlimited discretion in determining under a Section 207 application just what meets the standards of the public convenience and necessity which I think (Inaudible)
Felix Frankfurter: (Inaudible) that's not an arguable question myself that have unlimited discretion?